Landon, J.:
I concur. The defendant’s term was three years under a sealed lease. He, in effect, agreed with his landlord to shorten the term one year and one month in consideration of his procuring Powell to become tenant for that time, and Powell’s agreement to become such tenant on same terms as in the sealed lease. This agreement was performed, except Powell defaulted on two months rent. The parties could make this bargain, but the objection is they did not do it the right way; they made no writing. This objection might excuse entering upon performance, but it is too late after part performance.